DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amended Claims of December 28, 2021, Claims 1-3 and 5-13 are pending. Claims 1, 6, and 7 are amended. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aubert (US 2016/0367447).
Regarding Claim 1, Aubert discloses a package comprising a water-dissolvable substrate forming the exterior of the package (11 and 12). Aubert also discloses a pre-measured powdered hair bleach composition (described as an oxidation dye -18) in at least one chamber of the package. A second composition (19 or 20) is disposed in a second chamber of the package. The second chamber is separated by a barrier (16) from the first chamber. The second composition is anhydrous hair bleach developer (Paragraphs 0192-0195).
In Applicant’s Remarks and Arguments of December 28, 2021, Page 4 Applicant states that Aubert discloses both the dye and oxidizing agent in the same cavity. 
Applicant is mistaken. As seen in Aubert Figure 1d, and discussed in Paragraph 0205 the oxidation dye (18’) is in a first chamber and the excipient (19’) is in the second 
 
    PNG
    media_image1.png
    798
    2212
    media_image1.png
    Greyscale

Regarding Claim 2, Aubert discloses the second composition is an additive composition configured to enhance a property of the powdered hair bleach. 
Regarding Claim 3, Aubert discloses the second composition is an anhydrous liquid/paste composition (Paragraphs 0025-0028 0038 – compare with Paragraph 0024 of Published Application US 2020/0346838).
Regarding Claim 5, Aubert discloses the second composition is an anhydrous liquid hair bleach composition. 
Regarding Claim 6, Aubert discloses the water-dissolvable substrate includes hydrophilic polymers (Paragraphs 0273-0288).
Regarding Claim 7, Aubert discloses the water-dissolvable substrate includes a release mechanism triggered by one of at least moisture and friction.
Regarding Claim 10, Aubert discloses the water-dissolvable substrate is consumed in a reaction with water. 
Regarding Claim 12, Aubert discloses a synthetic or plant-derived dissolvable substrate and compositions.
Claims 1-3, 6-7, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooks (US 5116388).
 Regarding Claim 1, Brooks discloses a package comprising a water-dissolvable substrate forming the exterior of the package (Col. 9 Lines 29-32). A pre-measured powdered hair bleach composition is in at least one chamber of the package. A second composition is in a second chamber of the package (Col. 4 Lines 44-53, Col. 5 Lines 1-9). A barrier from the first chamber (Col. 10 Lines 46-55) separates the second chamber from the first chamber. The second composition is and an anhydrous hair bleach developer liquid composition (as thickening agents may be in the activator solution) in a chamber of the package.
 In Applicant’s Remarks and Arguments of December 28, 2021, Page 4 Applicant states that nowhere in Brooks is a single envelope with two chambers disclosed. 
Applicant is incorrect. Please see the passage reprinted below of Brooks Col. 10 Lines 46-55. 

    PNG
    media_image2.png
    602
    1106
    media_image2.png
    Greyscale

Regarding Claim 2, Brooks discloses the second composition is an additive composition configured to enhance a property of the powdered hair bleach. 
Regarding Claim 3 Brooks discloses that various thickening agents may be incorporated into the aqueous bleaching solutions that would be recognized to form an anhydrous liquid composition (Col. 8 Lines 9-15, 31-40)
Regarding Claim 5, Brooks discloses that the bleach packet may comprise an oxidation hair dye (such as ammonium hydroxide) and the activator solution is hydrogen peroxide (a liquid hair bleach composition- Col. 7 Lines 30-61). 
Regarding Claim 6, Brooks discloses the water-dissolvable substrate includes hydrophilic polymers or a disintegrant. 
Regarding Claim 7, Brooks discloses the water-dissolvable substrate includes a release mechanism triggered by one of at least moisture and friction.
Regarding Claim 10, Brooks discloses the water-dissolvable substrate is consumed in a reaction with water. 
Regarding Claim 12, Brooks discloses a synthetic (PVA) or plant-derived dissolvable substrate and compositions (Col. 8 Lines 51-63).
Regarding Claim 13, Brooks discloses container comprising a plurality of the packages of claim 1 (Col. 10, Lines 16-19).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aubert (US 2016/0367447) as applied to claim 1 above, and further in view of Dreher (US 10526570 – published March 12, 2015 as US 2015/0071572).
Regarding Claim 8, Aubert discloses the limitations of Claim 1 above. Aubert does not disclose the water-dissolvable substrate interacts with an external agent to enhance a property of one or both compositions. 
Dreher discloses a similar water-soluble package (10) with two compartments (24 and 26) that may contain the same or different compositions (Col. 13 Lines 8-32). Dreher further discloses the water-dissolvable substrate interacts with an external agent to enhance a property of one or both compositions (Col. 8 Lines 25-48 and Col. 14 Lines 11-24). Aubert and Dreher are analogous inventions in the art of water-soluble compartmented pouches. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the water-dissolvable substrate of Aubert to interact with an external agent as disclosed in Dreher in order to include an 
Regarding Claim 9, Dreher discloses that the water-dissolvable substrate is made from woven or non-woven fibers (14), wherein the fibers are impregnated with an active agent (Col. 13 Line 52- Col. 14 Line 11). Dreher discloses that active agents provides or treats a surface by providing a benefit to that surface or environment. In treating a keratinous tissue surface such as hair, this means improving the cosmetic appearance or feel (Col. 8 Line 49-Col. 9 Line 6). A person having ordinary skill in the art would recognize and find obvious that a hair bleach developer composition may be implemented as an agent. This agent would be impregnated in the fibers of Aubert to cosmetically treat the hair as taught in Dreher. 
Regarding Claim 11, Aubert discloses the limitations of Claim 1 as discussed above. Aubert does not disclose first and second water-dissolvable substrates with different rates of dissolution forming the exterior of the package chambers and first and second pre-measured compositions in the different chambers.  
Dreher discloses each compartment (24, 26) may comprise different pouch wall materials (12) that dissolve at different rates such that the contents of the different compartments are released from their compartments at different times during use. (Col. 13 Lines 16-22) Aubert and Dreher are analogous inventions in the art of water-soluble compartmented pouches. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the two compartment substrates of Aubert to have different rates of dissolution as disclosed in Dreher in order to release . 
Response to Arguments
Applicant's arguments filed December 28, 2021 have been fully considered but they are not persuasive.
Applicant’s first argument is that Aubert discloses both the dye and oxidizing agent in the same cavity and not in two cavities as discussed in Claim 1. 
The Examiner respectfully disagrees and refers Applicant to Paragraphs 5-7 in the present action and Diagram 1 above. 
Applicant’s second argument is that Brooks does not disclose a single envelope with two chambers. 
The Examiner respectfully disagrees and refers Applicant to Paragraphs 16-18 above and Brooks Col. 10 Lines 46-55 as was explicitly referenced in the prior Office Action. 
Applicant is advised to read the references in their entirety. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/GIDEON R WEINERTH/Examiner, Art Unit 3736